Exhibit (Tier 2 Form of Agreement) MANAGEMENT CONTINUITY AGREEMENT THIS MANAGEMENT CONTINUITY AGREEMENT (this “Agreement”) is made and entered into as of the day of ­­­­­, , by and between LOWE’S COMPANIES, INC., a North Carolina corporation (the “Company”), and (“Executive”). WHEREAS, the Company desires to enter into this Agreement to (i) assure that the Company will have the continued dedication of Executive, notwithstanding the possibility, threat or occurrence of a Change in Control (as defined below) of the Company, (ii) diminish the inevitable distraction of Executive by virtue of the personal uncertainties and risks created by a pending or threatened Change in Control, (iii) encourage Executive’s full attention and dedication to the Company currently and in the event of any threatened or pending Change in Control, and (iv) provide Executive with compensation and benefits arrangements upon a Change in Control which ensure that the compensation and benefits expectations of Executive will be satisfied and which are competitive with those of other corporations, NOW THEREFORE, in order to accomplish these objectives, the Company and Executive agree as follows: 1.Certain Definitions. (a)The “Effective Date” shall mean the first date during the Change in Control Period (as defined in Section1(b)) on which a Change in Control (as defined in Section2) occurs.Anything in this Agreement to the contrary notwithstanding, if a Change in Control occurs and if Executive’s employment with the Company is terminated prior to the date on which the Change in Control occurs, and if it is reasonably demonstrated by Executive that such termination of employment (i) was at the request of a third party who has taken steps reasonably calculated to effect a Change in Control or (ii) otherwise arose in connection with or anticipation of a Change in Control, then for all purposes of this Agreement the “Effective Date” shall mean the date immediately prior to the date of such termination of employment. (b)The “Change in Control Period” shall mean the period commencing on the date hereof and ending on the first anniversary of the date hereof; provided, however, that commencing on the date one year after the date hereof, and on each annual anniversary of such date (such date and each annual anniversary thereof shall be hereinafter referred to as a “Renewal Date”), unless previously terminated, the Change in Control Period shall be automatically extended so as to terminate one year from the Renewal Date, unless at least 60 days prior to a Renewal Date the Company shall give notice to Executive that the Change in Control Period shall not be so extended. 2.Change in
